On Petition for a Rehearing.
Elliott, J.
We have carefully considered the argument of counsel on the petition for a rehearing, and, after a full examination of the cases, have resolved to adhere to our former opinion.
The infirmity in the complaint is that it does not show that the appellant negligently suffered the fire to escape from its own property and be communicated to that of the appellee. The complaint in this respect is not so strong as that held bad in Pittsburgh, etc., P. W. Co. v. Hixon, 79 Ind. 111, and is very similar to the one condemned in Pittsburgh, etc., P. W. Co. v. Culver, 60 Ind. 469. The authorities are unusually harmonious in holding that the complaint must do more than show that the defendant, in such a case as this, negligently set fire to his own property; it must also show that he negligently caused or suffered the fire to be communicated to the property of the plaintiff. The question in this case is one of pleading and not of evidence. Negligence may often be inferred as matter of evidence, where, as matter of pleading, direct averment is essential.
The fault in the pleading under examination is, not that it *342charges negligence in general terms, but that it fails to charge that the appellant negligently suffered the fire to escape from its own property to that of the appellee. It does not show that the appellant’s servants did anything more than negligently set fire to its own property, on its own land; and this, of itself, is not a wrong of which the appellee can complain. In order to entitle him to his action he must show negligence in suffering the fire to be communicated to his property.
Petition overruled.